DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 4,144,619).
Claim 1: White discloses an apparatus for dry-laying of cellulosic fibers onto a travelling band, equivalently a fiber material accumulating apparatus. The apparatus (Figure 1) comprises a dispersing section (distributor box 12) which disperses a material containing fibers, a belt (forming band 10) which accumulates the dispersed material, and a suction section (vacuum   box 24) provided on a side of the belt opposite to the dispersing section. The dispersing section includes a storage section (rectangular enclosure) including a screen (13), a supply section (inlet manifold 22) which supplies a material containing fibers to the storage section, and a rotating body (brush roll 16; axis 17) which is provided inside the storage section and agitates the material inside the storage section. The storage section includes a communicating port (air inlet manifold 25) which causes an inside and an outside of the storage section to communicate with each other and is provided at a different position from the screen.  See column 2, lines 5-51.
Claim 2: As seen in Figure 1, the communicating port (25) supplies air along a rotational direction (arrow 18) of the rotating body.

Claim 4:  In Figure 1, it can be seen that the communicating port (25) is provided on a more distal side than the supply section (22) with respect to a rotational center of the rotating body in plan view of the dispersing section.
Claim 6:  The supply section (22) supplies the material along a rotational direction   (arrow 18) of the rotating body.
Claim 8:  Figure 1 shows the rotating body (17) rotates in a direction (arrow 18) relative to the screen (13). The screen is fixed.  Therefore, the rotating body rotates in a state of being separated from the screen.
Claim 9: In Figure 1, the dispersing section includes a housing ("rectangular enclosure") which covers a portion between the storage section and the belt and which includes an opening at a position facing the belt.  See column 2, lines 3-12.
Claim 10: In Figure 1, the storage section includes a holding member (mounts 14; side walls adjusters 15) which holds the screen, and the communicating port is provided in the holding member.
Claim 11: The accumulated fibrous material is formed into a sheet shape onto the moving belt, therefore the apparatus of White as described above is part of a sheet manufacturing apparatus. 



s 1-3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai (US 3,886,629).
Claim 1: Nakai discloses an apparatus for producing fibrous mats from shredded pulp fibers onto a conveyor, equivalently a fiber material accumulating apparatus. The apparatus (Figures 1 and 2) comprises a dispersing section (disintegrator unit 100) which disperses a material containing fibers, a belt (endless wire conveyor 119) which accumulates the dispersed material, and a suction section (suction box 120) provided on a side of the belt opposite to the dispersing section. The dispersing section includes a storage section (casing 13) including a screen (separating wall 102 with openings 112), a supply section (duct 10) which supplies a material containing fibers to the storage section, and a rotating body (rotor 110 with blade runners 101) which is provided inside the storage section and agitates the material inside the storage section. The storage section includes a communicating port (apertures 115, air intake 116, dampers 117) which causes an inside and an outside of the storage section to communicate with each other and is provided at a different position from the screen.  See column 2, line 39 to column 5, line 61.
Claim 2:  The communicating port (115, 116, 117) supplies air along a rotational direction (counterclockwise arrow in Figure 2) of the rotating body (110).
Claim 3: Air supplied from the communicating ports is introduced through suction of the suction section (120).  See column 4, lines 33-53.
Claim 6: The supply section (10) supplies the material along a rotational direction (counterclockwise arrow in Figure 2) of the rotating body (110).
Claim 7:  The screen (102) has a cylindrical shape with the circumference directed toward the belt side, therefore the screen has an arc shape which protrudes toward the belt side.

Claim 9:  Figure 2 clearly shows that the dispersing section (100) includes a housing which covers a portion between the storage section and the belt and which includes an opening at a position facing the belt.
Claim 11: The fibrous material accumulated by the fiber material accumulating apparatus of Nakai is formed into a fibrous mat, therefore the fiber material accumulating apparatus of Nakai is part of a sheet manufacturing apparatus that further includes a shaping section which shapes a web formed by the fibrous material accumulating apparatus into a sheet shape.

3. 	Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nistri (US 4,650,409).
Claim 1: Nistri discloses an apparatus for distributing fibrous material onto a fiber layer forming surface, equivalently a fiber material accumulating apparatus. The apparatus (Figures 1 and 2) comprises a dispersing section (formation head 5) which disperses a material containing fibers, a belt (pervious endless web 8) which accumulates the dispersed material, and a suction section (casing 9, vacuum source 10) provided on a side of the belt opposite to the dispersing section. The dispersing section includes a storage section (casing 105) including a screen (205), a supply section (conduit 4) which supplies a material containing fibers to the storage section, and rotating bodies (rollers 7) which are provided inside the storage section and agitate the material inside the storage section. The storage section includes communicating ports (opening 305) which causes an inside and an outside of the storage section to communicate with each other and is provided at a different position from the screen.  See column 3, line 66 to column 4, line 39.3

Claim 4:  The communicating ports (305) are provided on both sides of the supply section (4) with respect to a rotational center of the rotating bodies (7) in plan view of the dispersing section, see Figure 1.  Therefore, some of the communicating ports are on a more distal side than the supply section with respect to a rotational center of the rotating bodies.
Claim 5:  A plurality of the communicating ports (305) is provided along an extending direction of a rotational axis of the rotating bodies.  See Figure 1 and Figure 2.
Claim 8:  The screen (205) does not rotate, therefore the rotating bodies (7) rotate in a state of being separated from the screen.
Claim 9:  As seen in Figure 1, dispersing section includes a housing (5) which covers a portion between the storage section and the belt (8) and which includes an opening at a position facing the belt.
Claim 10:  The storage section (casing 105) serves as a holding member (curved portions) which holds the screen, and the communicating ports are provided in the holding member.
Claim 11: The aforementioned fibrous material accumulating apparatus is part of a plant for the dry production of paper, equivalently a sheet manufacturing apparatus.   The plant further includes a shaping section which shapes a web formed by the fibrous material accumulating apparatus into a sheet shape, see column 3, lines 14-19.



s 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norgaard (US 2008/0241301).
Claim 1: Norgaard discloses an apparatus for producing a non-woven fabric by depositing fibers onto a conveyor belt, equivalently a fiber material accumulating apparatus. The apparatus (Figure 1) comprises a dispersing section (forming head 12) which disperses a material containing fibers, a belt (14) which accumulates the dispersed material, and a suction section (suction box 18) provided on a side of the belt opposite to the dispersing section. The dispersing section includes a storage section (fiber processing chamber 20) including a screen (sieve 42, 44), a supply section (feed means 22) which supplies a material containing fibers to the storage section, and a rotating body (roller carrier 26 with central drive shaft 24) which is provided inside the storage section and agitates the material inside the storage section.  The storage section includes a communicating port (at the interface of the feed means 22 and the forming head 12) which causes an inside and an outside of the storage section to communicate with each other and is provided at a different position from the screen.  See paragraphs [0027] to [0048].
Claim 6: The supply section (22) supplies the material along a rotational direction of the rotating body (26), see Figure 1.
Claim 7:  The screen (44; Figure 1) has an arc shape which protrudes toward the belt side.
Claim 8:  Figure 1 shows that the screen (44) is located below the rotating body (26), therefore the rotating body rotates in a state of being separated from the screen.
Claim 9:  The dispersing section (12) includes a housing which covers a portion between the storage section and the belt and which includes an opening (16) at a position facing the belt.  See Figure 1 and paragraph [0027].

Claim 11: The fibrous material accumulating apparatus of Norgaard above is for an apparatus for the production of a non-woven fabric, equivalently a sheet manufacturing apparatus, and includes subsequent processing steps that shape the web formed by the fibrous material accumulating apparatus into a sheet shape. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Eric Hug/Primary Examiner, Art Unit 1748